FILED
                             NOT FOR PUBLICATION                            MAR 06 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MARK ANTHONY CLEARMAN,                           No. 10-55522

               Plaintiff - Appellant,            D.C. No. 2:05-cv-05633-AG-JEM

  v.
                                                 MEMORANDUM *
MS. ELLEN FERNANDO; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Central District of California
                    Andrew J. Guilford, District Judge, Presiding

                            Submitted February 21, 2012 **

Before:        FERNANDEZ, McKEOWN, and BYBEE, Circuit Judges.

       Mark Anthony Clearman, a California state prisoner, appeals pro se from the

district court’s summary judgment in his action brought under Bivens v. Six

Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971),




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
alleging deliberate indifference to serious medical needs. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo. Toguchi v. Chung, 391 F.3d 1051,

1056 (9th Cir. 2004). We affirm.

      The district court properly granted summary judgment because Clearman did

not raise a genuine dispute of material fact as to whether defendants were

deliberately indifferent to his serious medical needs regarding the appropriate

diagnosis and treatment of his shoulder injury. See Jackson v. McIntosh, 90 F.3d

330, 332 (9th Cir. 1996) (to establish that a difference of opinion amounted to

deliberate indifference, a prisoner “must show that the course of treatment the

doctors chose was medically unacceptable under the circumstances . . . and . . . that

they chose this course in conscious disregard of an excessive risk to [the

prisoner’s] health” (citations omitted)).

      Clearman’s remaining contentions, including that the district court failed to

construe the evidence in the light most favorable to him, are unpersuasive.

      AFFIRMED.




                                            2                                  10-55522